 In the Matter Of CONTINENTAL PIPE LINE COMPANYandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 550, A. F. L.Case No. 16-C-1219ORDER DENYING MOTIONJune 25,19-146On.April 17, 1946, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding,, in which it held,inter alia,that the respondent, Continen-tal Pipe Line Company, Ponca City, Oklahoma, had discriminatorilydischarged James M. Pumpelly because of his activities in Interna-tional Union of Operating Engineers, Local No. 550, A. F. L., and hadthereby engaged in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act. Thereafter, on May 27, 1946, the respondentfiled a motion with the Board, in which it alleged the discovery ofadditional evidence by it showing that Pumpelly resigned and was notdischarged, and requested that the proceeding be reopened for thepurpose of receiving such additional evidence.Counsel for the Boardfiled an opposition to the motion.The only specific additional evi-dence set forth in the motion is the allegation that on September 5,1944, shortly after the termination of Pumpelly's employment withthe respondent, A. C. Wilkinson, the respondent's vice president atPonca City, Oklahoma, in answer to a communication from Pumpelly,sent the latter a telegram, in which he informed Pumpelly that Su-perintendent Greenwell, who had been Pumpelly's supervisor, had ad-vised him that Pumpelly had resigned on September 4 [19441 .2The respondent was afforded full opportunity at the hearing to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues.We also believe that the respondentdelayed unduly in not filing its motion until approximately 6 monthsafter the date of the hearing and subsequent to our Decision herein.167 N L R B. 389.2'rbn only other reference in the motion to additional evidenceis a general allegationthatWilkinson,who was unable to be present at the hearing,would further testify withreferenceto his knowledgeof thecircumstances surrounding the termination of Pumpelly'semployment.It does not appearthatWilkinsonhas anyfurther knowledge of significantprobativevalue under the circumstancesof the case.69 N L R. B., No. 2.9 10DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover, it appears that the only specific additional evidence thatthe respondent states it will introduce, Wilkinson's testimony thatSuperintendent Greenwell,who was himself a witness at the hearing,advisedWilkinson that Pumpelly had resigned, has little probativevalue and would not affect our conclusion, based upon the direct evi-dence of Superintendent Greenwell and Pumpelly, that Pumpelly didnot resign but was discharged.We shall accordingly deny the motion.IT IS HEREBY ORDERED that the respondent's motion to reopen thecase for the purpose of receiving further evidence be, and it hereby is,denied.CII.IIRM.IN HERZOG took no part in the consideration of the aboveOrder Denying Motion.